Graves, J.
(dissenting): I dissent from the first paragraph of the syllabus, and the conclusion reached, in the foregoing opinion. The petitioner, by his voluntary confession made in open court, is guilty of grand larceny. No question of irregular or erroneous conviction, or miscarriage of justice in any'way, is suggested. The sole cause given for his release is that the writ by which he is held is void because so indefinite and uncertain that it is impossible to ascertain therefrom the maximum punishment fixed by law for the crime of which he was sentenced. The statute defining grand larceny is as follows:
“Every person who shall be convicted of feloniously stealing, taking or carrying away.any money, goods, rights in action or other personal property or valuable thing whatsoever of the value of twenty dollars or more, or any horse, mare, gelding, colt, filly, ass, mule, neat cattle, sheep, goat, hog, or in the night-time any domestic fowls, harness, or saddles, belonging to another, shall be deemed guilty of grand larceny.” (Laws 1903, ch. 218, § 1.)
The statute fixing the punishment therefor is section 2070 of the General Statutes of 1901, which reads:
“Persons convicted of grand larceny shall be punished in the following cases as follows: First, for stealing a horse, mare, gelding, colt, filly, neat cattle, mule or ass, by confinement and hard labor not exceeding seven years; second, in all cases of grand larceny, except as provided in the two succeeding sections, by confinement and hard labor not exceeding five years.”
The words “except as provided in the two succeeding sections,” used in the above statute, have no significance, as the two succeeding sections do not refer to the same crime, and there never were two sections immediately following this section, enacted into the laws of this state, that applied to grand larceny. This sec*280tion was taken bodily from the Revised Statutes of Missouri of 1845, it being section 31 of article 3 of chapter 47 thereof, and was placed in the compiled laws of Kansas of 1855, commonly known as the “bogus statutes,” and appears as section 31 of chapter 49 thereof. In the Missouri statute, from which this section was taken, the two sections immediately succeeding this were sections 32 and 33 of article 3 of chapter 47, which read:
“If any person shall entice, decoy, or carry away out of this state, any slave belonging to another, with intent to deprive the owner thereof of the services of such slave, or with intent to procure or effect the freedom of such slave, he shall be adjudged guilty of grand larceny, and punished by imprisonment in the penitentiary not less than five years.
“If any person shall aid or assist in enticing, decoying, or persuading, or carrying away, or sending out of this state, any slave belonging to another, with intent to effect the freedom of such slave, or to deprive the owner thereof of the service of such slave, he shall be adjudged guilty of grand larceny, and, upon conviction, shall be punished by imprisonment in the penitentiary not less than five years.”
These are the two “succeeding sections” to which these words were evidently intended to refer. For some reason, probably an oversight, the compilers of the “bogus statutes” did not include these last two sections in the Kansas crimes act, and, therefore, the words “except as provided in the two succeeding sections” have never had any force or meaning in this state. Therefore, this section must now be read with these words eliminated, and the word “other” must be inserted after the word “all;” otherwise this clause is inconsistent with what precedes it in the same section.
The present law, under which the petitioner was sentenced, provides:
“The court imposing such sentence shall not fix the limit or duration of the sentence, but the term of imprisonment of any person so convicted shall not exceed the maximum nor be less than the minimum term *281provided by law for the crime for which the person was convicted and sentenced, the release of such person to be determined as hereinafter provided.” (Laws 1903, ch. 375, § 1.)
It also provides that the board of directors and warden shall constitute a prison board for the purposes therein stated. It is made the duty of the district judge pronouncing sentence, and the county attorney, to furnish the prison board with information concerning the prisoner, showing his industry, character, associations, disposition, and so forth, as may be required, and the prison board may also gather information deemed by it material from other officials and persons who have known the prisoner. The prison board may release prisoners on parole, under such rules as it may adopt, and after any prisoner has been on parole six months or longer the warden may in his discretion certify to the prison board that such prisoner can be finally released with safety to the public. If the board concur with the warden, a recommendation to that effect is sent to the judge who pronounced sentence, who is thereupon required to enter a final discharge of the prisoner from further liability under his sentence, and, upon approval of this proceeding by the governor, the prisoner goes free, with ten dollars cash, a new suit of clothes, and transportation home. From this it will be seen that the term of imprisonment in any case is indefinite and uncertain, except as to the extreme limit thereof. The court pronouncing the sentence names the crime, the law fixes the extreme limit of punishment, and the prison board really determines the term of imprisonment, not exceeding the legal maximum.
This court in its opinion in this case says, in effect, that in the case of grand larceny the mere statement of the crime in the judgment and writ of commitment make both void, for the reason that it is impossible for the prison board to tell therefrom whether the punishment fixed by law for such crime is for a period “not *282exceeding seven years” or “not exceeding five years.” A judgment may be uncertain and indefinite and still be valid. Before it can be held to be void for this reason it must be so uncertain and indefinite that it is impossible to ascertain its meaning with reasonable certainty.
In this case there is very little difficulty, it seems to me, in ascertaining from this judgment the punishment prescribed by law for this petitioner. He is guilty of grand larceny. This offense is clearly defined in the statute first hereinbefore quoted. The punishment is prescribed in section 2070, above quoted. For stealing any of the property mentioned in the first clause of that section the punishment is “not exceeding seven years.” The petitioner was not charged with, did not plead to and was not convicted of stealing any of the property therein specified, and therefore he cannot be imprisoned seven years. But this fact does not acquit him of the offense. The punishment prescribed for stealing any other property embraced in the definition of grand larceny is “not exceeding five years.” No other punishment being prescribed for grand larceny, it follows that it must be one or the other of these two periods. Where there are two things, and one is eliminated, the remainder is not difficult to determine.
It is claimed that because the kind of property stolen is not specified in the judgment it is impossible to determine the extent of punishment applicable. It may be conceded that if the kind of property stolen were stated in the writ as it is in the opinion of the court it would be more definite, but it does not follow that the absence of this specification makes the judgment or writ void. When it is conceded, as it must be in this case, that a prisoner is guilty of a crime, it then follows that the lowest punishment prescribed by law for that crime is the proper punishment to inflict, unless there be something shown to indicate that a greater punishment is applicable.
*283If this petitioner was the only person who could be affected by this decision it would not be very important, but a precedent is here established which applies to all prisoners, and to crimes of every kind and degree. Courts should always be vigilant to extend every protection given by the law to persons accused of crime, but after a person has been fairly and legally convicted of a felony, and asks to be absolutely relieved of the legal punishment therefor solely because of some defect in the papers by which he is held, the request should not be granted, unless its allowance is necessary for the protection of his legal rights and he is without other adequate remedy. This petitioner might have compelled the district court, by appeal if necessary, to make this judgment and writ as specific and definite as desired; but that is just what he does not want. He prefers to obtain absolute freedom by an appeal to that much-abused writ, which succeeded so well in this case.
The decisions of this court in the past have been strongly against all “general gaol delivery” proceedings. It has refused to assist convicted criminals in their efforts to avoid just and legal punishment on account of irregular or defective proceedings. It has refused to set aside judgments as void for uncertainty when, in my judgment, much greater reason was shown therefor than appears in this case. Under the law as it was before 1903 the time of imprisonment was specifically stated in the writ of commitment, which was the sole measure by which the years, months and days of the prisoner’s incarceration were determined. Then certainty was essential and of great importance — much more so than now. To meet this necessity for certainty juries were required to state in their verdict, if the offense charged consisted of different degrees, the degree of which the defendant was found guilty. And yet, in a case where the defendant was charged with, murder in the first degree, and of all the inferior degrees thereof, and the jury *284returned a verdict of “guilty as charged in the information,” without specifying any degree, and the court pronounced sentence for murder in the first degree, this court refused to set aside the judgment as void. (The State v. Jennings, 24 Kan. 642; In re Black, Petitioner, 52 Kan. 64, 34 Pac. 414, 39 Am. St. Rep. 331; In re Nolan, 68 Kan. 796, 75 Pac. 1025.)
My associates waive these decisions aside as inapplicable because rendered under a law different from the present statute. The difference, however, so far as applicable here, is that the prior law made certainty as to punishment in judgments and writs of commitment far more important than now. If these decisions were correct then, the writ of habeas corpus should be refused now. To restrain courts from using this “great writ of right” too freely section 671 of the code of civil procedure was enacted, which reads:
“No court or judge shall inquire into the legality of any judgment or process whereby the party is in custody, or discharge him when the term of commitment has not expired, in either of the cases following: . . . Second, upon any process issued on any final judgment of a court of competent jurisdiction.” (Gen. Stat. 1901, § 5167.)
This statute does not apply where the process is absolutely void, as my associates have found the judgment and writ in this case to be. It is upon this finding that I disagree with them, and I only quote this statute to show that nothing short of absolute nullity will justify courts in setting aside writs issued to carry out sentences lawfully pronounced against convicted criminals. In the case of In re Black, Petitioner, 52 Kan. 64, 69, the court said:
“We think the record in this case shows that the district court regarded the verdict as a verdict of guilty of burglary in the first degree, and proceeded to sentence the defendant accordingly. In doing so, the court acted judicially, and judicially determined the effect of the verdict. If the court erred, the defendant had his remedy by appeal. He neglected to avail him*285self of that right. We do not think he can now obtain his discharge from custody because of an erroneous decision of the court as to the force and effect of the verdict.”
So, in this case, the defendant had the right to insist upon and compel a clear and specific judgment in accordance with his plea of guilty. He did not do so. He should not now be allowed to escape punishment on the ground that the judgment is void, when from it can be ascertained with reasonable certainty the exact punishment prescribed by law for the offense to which he pleaded guilty and for which he was sentenced.
I am authorized to say that Mr. Justice Greene and Mr. Justice Mason concur in this dissent.